Citation Nr: 1818631	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 0 percent prior to April 23, 2009 and 70 percent thereafter for schizophrenia, undifferentiated type. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to May 1982.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Board granted service connection for schizophrenia, undifferentiated type.  The February 2012 rating decision implemented the Board's grant and assigned a noncompensable rating effective August 30, 2005, a 50 percent rating from April 23, 2009, and a 70 percent rating from July 14, 2010.  In a May 2016 Supplemental Statement of the Case, the RO denied a rating in excess of 0 percent prior to April 23, 2009, but granted a rating of 70 percent thereafter.  

The Board remanded this case in July 2010 to acquire additional documents, schedule the Veteran for a VA examination, and provide the Veteran with additional notification as to the elements of his claim as required by the holding in Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The following decision addresses entitlement to a rating in excess of 70 percent as of April 23, 2009.  The remand addresses entitlement to a compensable rating prior to April 23, 2009.


FINDINGS OF FACT

For the period as of April 23, 2009, the Veteran's schizophrenia, undifferentiated type, has been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; and persistent danger of hurting self or others.


CONCLUSION OF LAW

For the period as of April 23, 2009, the criteria for a disability rating of 100 percent have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  For initial increased rating claims, this duty is satisfied if the veteran was furnished proper notice with regard to his claim for service connection.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8-2003 (Dec. 22, 2003) (additional notice not required because entitlement to an initial increased rating is a downstream issue from that of service connection).  Here, given the full grant of benefits on appeal, any error in terms of VCAA assistance or notification is moot.

Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ Part 4.
	
In evaluating a disability, the Board considers current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.

Schizophrenia, undifferentiated type, is rated under Diagnostic Code (DC) 9402.  38 C.F.R. § 4.130.  The General Rating Formula for all psychiatric disabilities assigns a noncompensable rating of 0 percent for a mental condition that has been formally diagnosed with symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is assigned if the veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is assigned if the veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is assigned if the veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned if the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a maximum rating of 100 percent is assigned if the veteran experiences total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Finally, the Board must weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event.  It may find that the preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Analysis

The Veteran asserts that he is entitled to a 100 percent disability rating throughout the entire period on appeal.  The Veteran's claim was received in August 2005.  The Veteran is currently rated at 0 percent from August 30, 2005 to April 22, 2009 and 70 percent thereafter.  Regarding the Veteran's claim for a 100 percent disability rating from April 23, 2009, the Board finds that such rating is warranted. 

An April 23, 2009, mental health status note reflects that the Veteran had a history of depression and psychosis, but the Veteran would only admit to depression.  This evaluation was conducted over the phone and it was noted that the Veteran appeared to be a "bit out of sorts" and it was difficult to obtain detailed information from him.  In 2010, the Veteran was admitted to a hospital in a combative state, but his doctor diagnosed him with delirium, while specifically ruling out schizophrenia.  Treatment notes in 2010 indicate that the Veteran was, at times, noncompliant with his medication and that he could be violent when he failed to take it, but he denied hearing voices, or experiencing depression or sleep problems.  

The Veteran's SSA records reveal that, as of April 2011, a doctor determined that the Veteran was unable to work as a result of his schizophrenia, finding that he was unable to either interact appropriately with coworkers and supervisors or concentrate and focus well enough to complete routine tasks in a competitive work setting.  

Also, in 2011, the Veteran's SSA Psychiatric Review Technique described the Veteran's schizophrenia as including delusions or hallucinations, incoherence, loosening of associations, and illogical thinking or poverty of content of speech.  It noted that the Veteran experienced moderate restriction of the activities of daily living, no episodes of decompensation, but marked difficulties in maintaining social functioning and maintaining concentration, persistence or pace.  Later, at an August 2012 VA examination, the VA examiner found that the Veteran was well groomed and alert.  He noted that the Veteran denied visual hallucinations, delusions and suicidal or homicidal ideation, but that he admitted to hearing voices at night.  He was oriented to person, place, situation, and time.  Based on this, the examiner found that the Veteran experienced occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  The examiner noted that the Veteran was subject to judgmental errors and recommended that someone be appointed to help him manage his lump sum VA funds.  

By November 2014, the Veteran reported visual hallucinations, but he experienced no trouble concentrating and no trouble with memory.  He reported thoughts of suicide "every now and then" and excessive worry, but no panic attacks.  By December 2014, the Veteran reported that his visual hallucinations had ceased and he affirmed that he was able to do routine daily activities.  He denied suicidal or homicidal thoughts. 

At his 2015 VA examination, the Veteran reported hearing voices at night and experiencing flashbacks to when he was shot in Chicago in 1987.  He reported that he sometimes ruminated about getting revenge on those that shot him, but stated that he would never act on those thoughts because he did not want to spend time in jail.  The Veteran noted that he sometimes thought about suicide, but clarified that he had no intention to take his own life.  He stated that he sometimes went to church, that he visited his brother once monthly, and that his nephew helped him take care of himself and chores around the house.  He reported that he attempted schooling in 2010, but he dropped out in 2011 because he could not do the work.  

The examiner remarked that the Veteran had low motivation and was guarded due to his paranoia.  He confirmed that the Veteran was not capable of securing and maintaining gainful employment because he would have difficulty interacting appropriately with coworkers and supervisors, or he would not be able to focus and concentrate on tasks consistently.  The examiner also noted that the Veteran is dependent on family members to help with washing clothes and cooking meals. 

Based on the foregoing, the Board finds that the Veteran is entitled to a 100 percent rating for the period from April 23, 2009.  As stated above, a 100 percent disability rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and memory loss for names of close relatives, own occupation, or own name.  Here, the Veteran was deemed unable to work by two separate doctors, in April 2011 and February 2015, due to his schizophrenia.  Both noted that the Veteran could not work because of an inability to interact appropriately with others or an inability to concentrate and focus well enough in a competitive work environment.  In addition, throughout the period since April 2009, the Veteran was repeatedly noted as being violent when off of his medication; and his social functioning and ability to perform activities of daily living was often impaired.  Accordingly, a 100 percent rating is warranted.  


ORDER

For the period beginning April 23, 2009, a 100 percent rating is warranted.   


REMAND

Although the Board sincerely regrets the delay, the claim for an initial compensable rating prior to April 23, 2009, must be remanded to obtain a VA medical opinion that addresses the nature of the Veteran's schizophrenia prior to April 2009.  

VA's duty to assist includes obtaining a medical opinion when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  This duty includes the development of medical evidence through a retrospective medical evaluation when there is a lack of medical evidence for the time period at issue.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

A review of the record indicates that for several months prior to April 2009, the Veteran was incarcerated for assaulting a police officer and that, at some point during his incarceration, he was placed in a psychiatric hospital due to erratic behavior.  Specifically, in an October 2009 VA treatment record, the Veteran reported that, while in jail, he experienced a period of over 20 days where he went without sleep, and that this may have resulted in his transfer to Patton State Hospital where he stayed for 4-6 weeks and was started on a trial of Haldol.  It was remarked that it was unclear whether this was a psychotic state that prompted his hospitalization.  The Veteran reported that as a part of his probation he was required to take his psychiatric medications, but he did not like doing so.

There are three VA examinations of record that address the Veteran's schizophrenia, conducted in July 2010, August 2012 and February 2015; and they all refer to the Veteran's incarceration and hospitalization.  However, none of them address whether either event was actually related to the Veteran's schizophrenia.  Accordingly, a medical opinion must be obtained that addresses this issue.  Chotta, 22 Vet. App. 80; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Relatedly, a review of the record indicates that no attempts have been made to obtain documentation related to the Veteran's incarceration or hospitalization, such as police records, prison records and records from Patton State Hospital.  VA's duty to assist veterans in substantiating a claim for VA benefits includes a duty to make reasonable efforts to assist a veteran in securing evidence necessary to substantiate his claim.  38 U.S.C. §§5103A; 38 C.F.R. § 3.159(c).  On remand, efforts must be made to obtain these outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, attempt to obtain any available records related to the Veteran's incarceration and subsequent psychiatric hospitalization in 2008 and 2009 in California and associate them with the claims file.  This should include any police records, prison records from Riverside County Jail (including prison medical and/or psychiatric records), and hospitalization records from Patton State Hospital.  All efforts to obtain these records must be documented in the claims file.  

2.  Then, obtain a retrospective VA opinion from a medical professional as to the severity of the Veteran's service-connected schizophrenia from August 30, 2005 to April 23, 2009.  The claims file, including a copy of this Remand, must be made available to and reviewed by the medical professional and such review must be noted in the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The examiner must fully describe the functional effects of the Veteran's service-connected schizophrenia prior to April 23, 2009, including any impact on his employability and daily activities.
 
Specifically, the medical professional is asked to discuss whether the Veteran's assault on a police officer and his subsequent incarceration and psychiatric hospitalization at Patton State Hospital are attributable to his service-connected schizophrenia.  

A complete rationale must be provided for all opinions.  If the medical professional cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


